Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 1 of 24




                          Exhibit A
    Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 2 of 24




                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

 STATE OF TEXAS,                                )
                                                )
     Plaintiff,                                 )   Civ. Action No. 6:21-cv-00003
                                                )
         v.                                     )
                                                )
 UNITED STATES OF AMERICA;                      )
 DAVID PEKOSKE, Acting Secretary of             )
 the United States Department of                )
 Homeland Security, in his official             )
 capacity; U.S. DEPARTMENT OF                   )
 HOMELAND SECURITY; TROY                        )
 MILLER, Senior Official Performing the         )
 Duties of the Commissioner of U.S.             )
 Customs and Border Protection, in his          )
 Official capacity; U.S. CUSTOMS AND            )
 BORDER PROTECTION; TAE                         )
 JOHNSON, Acting Director of U.S.               )
 Immigration and Customs Enforcement,           )
 in his official capacity; U.S.                 )
 IMMIGRATION AND CUSTOMS                        )
 ENFORCEMENT; TRACY RENAUD,                     )
 Senior Official Performing the Duties of       )
 the Director of the U.S. Citizenship and       )
 Immigration Services, in her official          )
 capacity; U.S. CITIZENSHIP AND                 )
 IMMIGRATION SERVICES,                          )
                                                )
     Defendants.                                )
                                                )


                             Declaration of Claudia Valenzuela

I, Claudia Valenzuela, make the following declaration based on my personal knowledge and

declare under the penalty of perjury pursuant to 28 U.S.C. § 1746 as follows:

       1.         I am an attorney with the American Immigration Council (Council), licensed

to practice in the State of Illinois. In my capacity at the Council, I work primarily on

transparency and accountability issues in the immigration context. I also provide technical
    Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 3 of 24




assistance to attorneys around the country on a variety of immigration-related legal issues,

including substantive and procedural issues arising in removal proceedings.

       2.       The Council is a non-profit organization located in Washington, D.C, that

employs policy advocacy, litigation, research, and communications to push for sensible and

humane immigration policies and laws that reflect U.S. values, fundamental rights, justice,

and fairness.

       3.       Prior to joining the Council in February of 2019, I served as the Detention

Project Director at the National Immigrant Justice Center (NIJC), a program of Heartland

Alliance, a position I had held since approximately 2013. I began working with individuals in

Department of Homeland Security (DHS) custody in approximately 2002 and have worked

with detained individuals and on issues impacting this population for over 18 years.

       4.       In my role as Detention Project Director at NIJC, I oversaw the provision of

legal services to individuals confined in immigration detention centers throughout the

Midwest and around the country. NIJC’s services to detained individuals include the

provision of legal rights presentations, legal advice, and legal representation in matters

ranging from bond to applications for relief before the immigration courts, administrative

appeals before the Board of Immigration Appeals (BIA), challenges to detention via habeas

petitions before the federal district courts, and challenges to removal orders via petitions for

review before the courts of appeals.

       5.       Throughout the course of my tenure at NIJC, I primarily either directly

represented individuals in applications for parole, bond, and/or relief in removal proceedings

or supervised and/or co-counseled with junior attorneys, legal interns, and pro bono counsel




                                                  2
    Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 4 of 24




in representing individuals seeking release and defending against deportation while in DHS

custody.

       6.      In my current position at the Council, I continue to provide technical support

to attorneys handling matters for detained individuals, including parole, bond, and habeas

challenges. Further, the Council is part of the Immigration Justice Campaign (IJC), a

collaboration whose mission is to fight for due process and justice for detained immigrants.

In my current position, I continue to be apprised of trends in immigration detention and

removal proceedings.

       7.      I have also served as an adjunct professor at DePaul University College of

Law and Loyola University School of Law and as an instructor in the immigration program

for the National Institute for Trial Advocacy (NITA).

       8.      I estimate that I have provided direct representation to approximately 200

detained individuals. Additionally, I have directly supervised approximately 300 cases for

detained individuals. This number does not include individuals who have attended legal

rights presentations that I have given at detention facilities, whom I did not ultimately

represent.


   I. The Removal System

       9.      There are approximately 11 million people without regular immigration status

in the United States— also known as “undocumented” people. See Migration Policy Institute,

Profile of Unauthorized Population: United States (2018), https://bit.ly/3rN7d7N.

Approximately 1.19 million of those individuals have final removal orders. Declaration of

Peter R. Berg, ECF No. 78-1, ¶ 8.




                                                 3
    Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 5 of 24




        10.     Except for summary removal procedures described below, by default, whether

a noncitizen may be removed from the United States is determined by an Immigration Judge

in a civil proceeding conducted under Section 240 of the Immigration and Nationality Act

(INA), sometimes referred to as “240 proceedings.” See 8 U.S.C. § 1229a. To initiate these

proceedings, DHS files a charging document, the Notice to Appear (NTA), alleging the basis

for removal, and a DHS attorney prosecutes the case. The immigration judge must resolve at

least two key questions: whether the noncitizen is subject to removal, see 8 U.S.C. §

1229a(a)(1), and if the noncitizen is subject to removal, whether he or she should be granted

a form of relief from removal, see 8 U.S.C. § 1229a(c)(4).

        11.   For noncitizens arrested within the United States, the government bears the

initial burden of establishing “alienage.” 8 C.F.R. § 1240.8(c). If the government establishes

alienage and charges the noncitizen as being present without lawful admission or parole, the

noncitizen bears the burden of establishing lawful presence based on a prior admission to the

U.S. or, alternatively, a basis for admission (authorization to enter or remain in the United

States). See 8 U.S.C. § 1229a(c)(2); 8 C.F.R. § 1240.8(c). For a noncitizen who has been

admitted to the U.S., such as a lawful permanent resident (or “green card” holder), the burden

remains on the government to demonstrate that the individual is subject to removability. See

8 U.S.C. § 1229a(c)(3); 8 C.F.R. § 1240.8(a).

        12.   Once an individual is deemed “removable,” the Immigration Judge will assess

and decide any applications for relief from removal. U.S. immigration law provides for

various forms of relief from removal. Of the 200 detained individuals that I have represented,

the majority were eligible for relief from removal including the following common forms of

relief or protection.



                                                 4
Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 6 of 24




  a. Cancellation of Removal. One form of relief, known as cancellation of removal,

     requires a noncitizen to establish physical presence in the United States for a

     certain number of years and thus is only available to non-recent arrivals. See 8

     U.S.C. § 1229b. Different eligibility rules apply depending on whether the

     applicant is a lawful permanent resident or not. Because of a recent Supreme

     Court decision and a currently pending Supreme Court case, more noncitizens

     have viable claims for cancellation of removal under this provision than in the

     recent past. See generally American Immigration Council and the Catholic Legal

     Immigration Network, Inc. (CLINIC), Strategies and Consideration in the Wake

     of Pereira v. Sessions (Dec. 21, 2018), https://bit.ly/3tKKyuD; Brief for

     Petitioner, Niz-Chavez v. Wilkinson, No. 19-863 (Aug. 6, 2020).

  b. Asylum. Asylum is available to noncitizens who have a well-founded fear of

     persecution if returned to their country of origin. 8 U.S.C. § 1158(b)(1)(A); 8

     C.F.R. § 208.13; see also American Immigration Council, Asylum in the United

     States (June 11, 2020), https://bit.ly/3d2Wylz. If the noncitizen establishes that

     she merits asylum and no bars to asylum apply, the government “shall not

     remove” the noncitizen to her country of origin. 8 U.S.C. § 1158(c)(1)(A). She

     becomes eligible for a green card after one year. 8 C.F.R. § 209.2(a)(1).

  c. Withholding of Removal. Even if a noncitizen does not qualify for asylum

     protection, the government still “may not remove” a noncitizen to a country

     where that noncitizen’s “life or freedom would be threatened . . . because of the

     [noncitizen’s] race, religion, nationality, membership in a particular social group,

     or political opinion.” 8 U.S.C. § 1231(b)(3)(A). This form of relief from removal



                                           5
    Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 7 of 24




             is known as “withholding of removal.” Unlike asylum, withholding of removal

             does not provide a pathway to permanent residence or citizenship, but it does

             prevent the government from executing a removal order to the proposed country

             of removal. Id.; see also American Immigration Council and National

             Immigration Justice Center, The Difference Between Asylum and Withholding of

             Removal, 2 (Oct. 2020), https://bit.ly/3jyusQ2.

       d. Convention Against Torture Protection. Those noncitizens who may not be able

             to establish eligibility for withholding of removal, can still have their removal

             withheld or deferred under the Convention Against Torture (CAT). To qualify for

             relief under CAT, the noncitizen must establish that “it is more likely than not that

             he or she would be tortured if removed to the proposed country of removal.” 8

             C.F.R. § 1208.16(c). Like withholding of removal under 8 U.S.C. § 1231(b)(3), if

             an individual meets the legal standard for withholding or deferral of removal

             under CAT, the Attorney General may not remove the individual to that country.

             Neither withholding of removal relief nor CAT relief prevent the government

             from removing a noncitizen to a third country. See 8 C.F.R. §§ 208.16(f);

             1208.16(f). However, in practice, the government rarely exercises third-country

             removals. In FY 2017, the government removed just 1.6 percent of the total

             number of people granted withholding of removal to third countries. See The

             Difference Between Asylum and Withholding of Removal, at 7,

             https://bit.ly/3jHpIIg.

       13.     If the immigration judge finds an individual removable, denies relief from

removal, and issues a removal order at the end of the proceeding, that decision may be



                                                   6
    Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 8 of 24




appealed to the Board of Immigration Appeals (BIA). See 8 C.F.R. § 1003.38. Generally, a

removal order is not considered final until: (1) the time to file an appeal has run; (2) the

noncitizen waives the right to appeal; or (3) the BIA dismisses the appeal or otherwise

affirms the removal order. See 8 C.F.R. § 1241.1; 8 U.S.C. § 1101(a)(47)(B). For in absentia

removal orders (where the noncitizen does not appear at the immigration hearing), the order

becomes final immediately upon entry. 8 C.F.R. § 1241.1(e). If a person has been granted

voluntary departure (meaning they must leave the United States on their own within a

specified period and avoid a formal removal order and its consequences) and overstays the

time ordered to leave the country, the order becomes final at that time. Id. § 1241.1(f). A

removal order’s finality typically triggers the start of the “removal period,” addressed below.

8 U.S.C. § 1231(a)(1)(B).



   II. The Intersection of Criminal Law and the Removal System

       14.   Civil removal proceedings are distinct from the criminal judicial system. While

some criminal convictions can be grounds for removal, see 8 U.S.C. §§ 1182(a)(2),

1227(a)(2) (listing criminal grounds of removal), the vast majority of individuals in removal

proceedings face deportation due to civil immigration infractions, such as not having a visa

or other immigration status. See TRAC Immigration, New Deportation Proceedings Filed in

Immigration Court (Dec. 2020), https://bit.ly/3cUjeEf. In Fiscal Year 2019, only 1.7 percent

of new removal proceedings were based on criminal grounds of removal, while 94.9 percent

were grounded in civil immigration violations (with the great majority due to entry without

inspection). Id.




                                                  7
Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 9 of 24




  a. Where removal proceedings are initiated based on a criminal conviction, the

     underlying conviction is nonviolent or minor in the majority of cases. The

     misnomer “aggravated felony”—a ground of removal at 8 U.S.C.

     § 1227(a)(2)(A)(iii)—in fact covers a wide range of offenses that are neither

     aggravated nor felonies, such as misdemeanor theft of a video game with a one-

     year suspended sentence and selling $10 worth of marijuana. See Kathy Brady,

     Immigrant Legal Resource Center, Practice Advisory: Aggravated Felonies (April

     2017), https://bit.ly/2MWyUwj. Minor offenses such as public transportation fare

     evasion or shoplifting are “crimes involving moral turpitude” (CIMTs) that can

     render a noncitizen removable under 8 U.S.C. § 1227(a)(2)(A)(i)-(ii) or 8 U.S.C.

     § 1182(a)(2)(A)(i)(I). See, e.g., Santos-Gonzalez v. Reno, 93 F. Supp. 2d 286, 288

     n.2 (E.D.N.Y. 2000) (observing that “turnstile jumping” is a CIMT); Matter of

     Diaz-Lizarraga, 26 I. & N. Dec. 847, 854-55 (BIA 2016) (holding that shoplifting

     is a CIMT).

  b. For many removable individuals, criminal convictions are closely tied to their

     immigration status (rather than separate conduct). For example, of those

     noncitizens deported with criminal convictions, by far the most common offense

     is misdemeanor illegal entry into the United States under 8 U.S.C. § 1325. In

     FY2019, U.S. Immigration and Customs Enforcement (ICE) deported 48,969

     individuals whose most serious offense was illegal entry. TRAC Immigration,

     Latest Data: Immigration and Customs Enforcement Removals FY 2019 (Feb.

     2020), https://bit.ly/3cYcOUK. Other common offenses include illegal re-entry

     under 8 U.S.C. § 1326 (11,246 people), and traffic offenses (6,573 people), id.—



                                          8
   Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 10 of 24




            such as people driving without a license because they are ineligible for a driver’s

            license due to their immigration status. Also in Fiscal Year 2019, ICE deported

            4,687 people whose most serious offense was marijuana possession, a public

            order offense, disorderly conduct, or trespassing. Id. Through February of

            FY2020, misdemeanor illegal entry remained the top offense (15,496 people),

            with illegal re-entry a distant second (5,336 people). TRAC Immigration, Latest

            Data: Immigration and Customs Enforcement Removals FY 2020 (Feb. 2020),

            https://bit.ly/3aOk2rM.

   15.        Removal is not a foregone conclusion for a noncitizen with a criminal

conviction. Except as discussed below, before the government can deport a noncitizen with a

criminal conviction, the noncitizen is entitled to full and fair proceedings before an

immigration judge, as described above. See 8 U.S.C. § 1229a.

         a. These proceedings are not a mere formality. For a noncitizen with a criminal

            conviction, determining whether the individual is subject to removal and, if so,

            whether he is eligible for relief, involves the complex intersection of criminal and

            immigration law. The Supreme Court has repeatedly reiterated that the

            government is bound by strict legal limitations when determining the immigration

            consequences of criminal convictions. See, e.g., Esquivel-Quintana v. Sessions,

            137 S. Ct. 1562 (2017); Moncrieffe v. Holder, 569 U.S. 184 (2013). Because of

            the nature of these legal limitations, which (among other things) involve complex

            comparisons across criminal law and federal immigration statutes, immigration

            law is constantly evolving regarding whether certain criminal offenses make a

            person removable or preclude the person from applying for immigration relief.



                                                 9
Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 11 of 24




      Consequently, an immigration judge sometimes determines that a criminal offense

      does not in fact sustain a charge of removability and terminates removal

      proceedings on that basis.

   b. Moreover, there are multiple forms of relief from removal and other forms of

      protection that may remain available to noncitizens with criminal convictions,

      including cancellation of removal for certain long-term lawful permanent

      residents under 8 U.S.C. § 1229b(a) and a waiver of certain criminal grounds of

      inadmissibility and removability to allow for adjustment of status to lawful

      permanent residence under 8 U.S.C. § 1182(h) (available to certain spouses,

      parents, and children of U.S. citizens and legal permanent residents who would

      suffer hardship if the noncitizen were deported). Depending on the nature of the

      conviction, a noncitizen may still be eligible for asylum, or withholding of

      removal and is still eligible for deferral of removal under CAT (which has no

      criminal bars to eligibility).

   c. While most noncitizens with criminal convictions who are placed in removal

      proceedings start those proceedings following the completion of any sentence, in

      relatively rare circumstances the government will conduct removal proceedings

      while an individual is serving a criminal sentence through the Institutional

      Hearing Program (IHP). See American Immigration Council, The Institutional

      Hearing Program: An Overview (July 17, 2019), https://bit.ly/3cYaJZ4. In 2019,

      3,021 individuals completed removal proceedings through the IHP. Ingrid Eagly

      & Steven Shafer, The Institutional Hearing Program: A Study of Prison-Based

      Immigration Courts in the United States, 54 L. & Soc’y Rev. 788, 809 (2020).



                                           10
   Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 12 of 24




             Under such circumstances, the “removal period” begins when the individual is

             released from jail or prison. See 8 U.S.C. § 1231(a)(1)(B)(iii).

       16.    Another intersection of removal and criminal judicial systems relates to how

individuals are placed into removal proceedings. For years, ICE has largely relied on the

criminal legal system to identify and apprehend individuals in state and local jails. Under the

Secure Communities information-sharing program, the fingerprints of essentially every

individual arrested by state or local law enforcement are relayed to DHS for potential

immigration enforcement. See Gonzalez v. United States Immigration & Customs Enf’t, 975

F.3d 788, 799 (9th Cir. 2020). In part, relying on this information about who is in state and

local prisons and jails, ICE issues requests for information, as well as requests to extend the

detention of individuals in state and local custody (called “immigration detainers”), to jails

around the country. See id.; American Immigration Council, Immigration Detainers: An

Overview (Mar. 21, 2017), http://bit.ly/2LHlcgd. Frequently, ICE then takes action against

noncitizens identified this way by filing a Notice to Appear, initiating removal proceedings.



   III. Avenues for Relief From Removal After a Removal Order Is Issued

       17.    In my experience, entry of a final order of removal does not ensure that the final

order will be executed at all, and it certainly does not ensure that the removal order will be

executed quickly. This is because U.S. immigration law allows for administrative or judicial

review of final orders of removal issued in 240 proceedings.

       a. First, there are administrative avenues for re-visiting removal orders. The INA

             ensures the right to file one motion to reopen immigration proceedings after

             receiving a final order of removal. See 8 U.S.C. § 1229a(c)(7)(A). A motion to



                                                  11
Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 13 of 24




      reopen may be filed either with the immigration judge or with the BIA and is a

      procedural mechanism that allows a noncitizen to present the court with new facts

      in support of her case, including in support of relief from removal. See id.; see

      also American Immigration Council, The Basics of Motions to Reopen EOIR-

      Issued Removal Orders, at 1 (Feb. 7, 2018), https://bit.ly/36XIgyq (“Basics of

      Motions to Reopen”). Once a case is reopened, the existing removal order is

      vacated. See Basics of Motions to Reopen at 1.

   b. Typically, a motion to reopen must be filed within 90 days of the final removal

      order. 8 U.S.C. § 1229a(c)(7)(C)(i). However, motions to reopen are adjudicated

      even if filed after 90 days if the case merits equitable tolling. See Basics of

      Motions to Reopen at 2. Equitable tolling is a principle that allows for extending

      non-jurisdictional requirements, such as filing deadlines, if the individual asking

      for the extension “act[ed] diligently in pursuing their rights but [was] nonetheless

      prevented from timely filing by some extraordinary circumstances.” See id. Some

      circuit courts also have held that more than one motion to reopen may sometimes

      be filed in a given case, also because of equitable tolling. See id. at 4.

   c. Moreover, in some cases, there is no deadline for filing a motion to reopen. For

      example, there is no deadline to file a motion to reopen to seek asylum relief

      based on changed country conditions, where a person was not found to be in

      danger of persecution when the final order of removal was entered but, due to

      political and social changes in their country of origin, has new evidence

      supporting her claim of persecution after entry of the order of removal. See 8

      U.S.C. § 1229a(c)(7)(C)(ii).



                                            12
Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 14 of 24




   d. In addition, there is no deadline to file a motion to reopen if a noncitizen was

      ordered removed for failing to appear at a hearing (commonly referred to as an in

      absentia removal order), if the noncitizen can establish that she did not receive

      notice of the hearing, as required by statute. See 8 U.S.C. § 1229a(b)(5)(C)(ii).

      From 2008 to 2018, courts rescinded final removal orders in approximately 84

      percent of cases in which a noncitizen challenged her in absentia removal order

      via a motion to reopen. See Ingrid Eagly and Steven Shafer, American

      Immigration Council, Measuring In Absentia Removal in Immigration Court, 12

      n.42 (January 2021), https://bit.ly/2NcqJeS.

   e. Another potential ground for a motion to reopen is where U.S. Citizenship and

      Immigration Services (USCIS)—the DHS component that adjudicates various

      immigration benefits—grants a visa or other immigration relief after a removal

      order is entered. For example, a victim of certain crimes, such as domestic

      violence or a felony assault, may receive a “U” visa. This is a visa reserved for

      immigrant victims of crime who are helpful to law enforcement. 8 U.S.C.

      § 1101(a)(15)(U); 8 C.F.R. § 214.14. Another example is “T” visas for trafficking

      victims. See 8 U.S.C. § 1101(a)(15)(T); 8 C.F.R. § 214.11. When USCIS grants a

      visa or benefit to an individual with a final removal order, a usual next step

      towards becoming a lawful permanent resident for such individuals is to file a

      motion to reopen and seek to terminate removal proceedings, canceling the

      removal order. See, e.g., 8 C.F.R. § 214.14(c)(5)(i); 8 C.F.R. § 214.11(d)(9)(ii).

   f. ICE may also refrain from removing an individual based on certain applications

      for relief or forbearance. For example, if an individual qualifies for Deferred



                                            13
   Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 15 of 24




             Action for Childhood Arrivals (DACA), ICE may defer her removal for two years

             at a time. See Dep’t of Homeland Security, Update: Deferred Action for

             Childhood Arrivals (Dec. 7, 2020), https://bit.ly/3q9zSU8. DACA affords

             recipients a temporary reprieve from deportation and enforcement actions.

             Individuals from particular countries may also qualify for Deferred Enforcement

             Departure (DED) or Temporary Protected Status (TPS). See Congressional

             Research Service, An Overview of Discretionary Reprieves from Removal:

             Deferred Action, DACA, TPS, and Others (Apr. 10, 2018),

             https://bit.ly/2MKVhox.

     18.      Further, after exhausting all administrative appeals, most orders of removal can

be appealed to a federal court of appeals by filing a petition for review. 8 U.S.C.

§ 1252(a)(5), (b). While the immigration statute contains various jurisdictional hurdles to

review, the statute also contains a “safety valve,” which guarantees jurisdiction where a

noncitizen’s appeal implicates constitutional or legal questions. 8 U.S.C. § 1252(a)(2)(D).

Noncitizens may concurrently request that a court of appeals stay their removal pending

judicial review. See Nken v. Holder, 556 U.S. 418 (2009). The removal period is tolled if the

court grants such a stay. 8 U.S.C. § 1231(a)(1)(B)(ii). But even where the court does not

grant a stay pending review, it may eventually vacate or reverse the removal order.

       19.      In more than 18 years of representing immigrants in removal proceedings, I have

frequently and successfully litigated the propriety of a final removal order by filing a successful

motion to reopen before the Department of Justice, winning a petition for review at the federal

court of appeals, or helping my clients obtain lawful status from USCIS.




                                                 14
   Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 16 of 24




       20.     For example, I represented a man from El Salvador who spent five years in ICE

custody seeking asylum, withholding of removal, and CAT protection. He was originally ordered

removed while pro se. Following the issuance of the removal order, I represented him in an

appeal to the BIA, in conjunction with a motion to remand proceedings to the immigration judge

based on new evidence. The Ninth Circuit Court of Appeals subsequently remanded the case.

Aguilar v. Sessions, 694 F. Appx. 531 (9th Cir. 2017). I represented a man from Jamaica who

also spent approximately five years in ICE custody and who challenged his final order of

removal in a petition for review before the Fifth Circuit Court of Appeals on the grounds that his

criminal offense did not make him removable. He was ultimately successful. Dale v. Holder, 610

F.3d 294 (5th Cir. 2010). I also represented a young woman from Pakistan who had a long-

standing removal order at the time ICE detained her, but who feared returning to Pakistan based

on changed circumstances that arose after the removal order. She was detained for approximately

two years and was also ultimately successful in reopening her case and vacating her removal

order. See Joseph v. Holder, 579 F.3d 827 (7th Cir. 2009). Finally, I also represented a woman

from Nigeria who sought asylum and a waiver of inadmissibility, who spent approximately two

years in detention challenging her removal order. Atunnise v. Mukasey, 523 F.3d 830 (7th Cir.

2008). She was also ultimately successful. These are some of the matters that resulted in

decisions at the courts of appeals, but the cases of most of the approximately 200 individuals that

I have represented implicated similar legal and procedural issues. In each of these cases, a

removal order was “final” for purposes of judicial review, but it was not conclusive—indeed,

each order was ultimately vacated. Of these four cases, three of my clients were eventually able

to regularize their status; one remains pending.




                                                   15
   Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 17 of 24




    IV. Summary Removal Proceedings for Recent Arrivals and Entrants

        21.     In addition to 240 removal proceedings, DHS is authorized to place people in

summary removal proceedings in several circumstances—in particular, where individuals are

apprehended at or near the border. In recent years, summary removals have constituted the

overwhelming majority of removals from the United States.

        22.     In 1996, the government created a new, summary removal proceeding known as

expedited removal. 8 U.S.C. § 1225(b)(1); see American Immigration Council, A Primer on

Expedited Removal at 2 (July 22, 2019) (“Expedited Removal”), https://bit.ly/3cVHENE. Unlike

in 240 proceedings, individuals placed in expedited removal do not get a full hearing before an

immigration judge. See Expedited Removal at 1. Instead, low-level immigration officers make

the determination of whether a noncitizen may be removed. See id. Typically, the government

places noncitizens in expedited removal if they are encountered by government officials at or

near the border, soon after arrival, and if they do not have proper documentation for entry into

the United States. See id. at 2. If the noncitizen asserts a fear of return to her country of origin,

she must be referred for a screening with an asylum officer, known as a “credible fear

interview.” 8 U.S.C. § 1225(b)(1)(B). If the asylum officer determines that the noncitizen has a

“credible fear”— that there is a significant possibility that the noncitizen will face persecution or

torture if removed to their country of origin—that individual is referred to an immigration judge

for a removal proceeding under 8 U.S.C. § 1229b, described above.

        23.     Those noncitizens placed in expedited removal are almost always quickly

removed from the United States. The process is so expedited, in part, because there are severe

limits on judicial review of the immigration officer’s determination. See 8 U.S.C. §

1252(a)(2)(A); (e)(1). Expedited removal orders also cannot be appealed to the BIA; such an



                                                  16
   Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 18 of 24




order becomes administratively final either when a Customs and Border Protection officer issues

the order, or—if there is a credible fear interview—when an immigration judge affirms the

denial of credible fear after limited review (if the noncitizen seeks such review). 8 U.S.C. §

1225(b)(1)(B)(iii)(III); (C).

       24.       Recent arrivals at the border who lack visas or immigration status are typically

placed into expedited removal, rather than 240 proceedings, and often deported in a matter of

days or weeks.

       25.   Another form of summary removal is reinstatement of removal, which applies

to noncitizens who have been previously ordered removed but who return to the United

States without authorization. 8 U.S.C. § 1231(a)(5). Noncitizens subject to reinstatement of

removal also are typically subject to rapid removal because the government takes the position

that they may not seek to have their prior order reopened or reviewed and may be removed

“at any time after reentry.” 8 U.S.C. § 1231(a)(5). A noncitizen may file a petition for review

of his reinstated order with the courts of appeals on specific grounds. See, e.g., Ojeda-

Terrazas v. Ashcroft, 290 F.3d 292, 295 (5th Cir. 2002). Additionally, the government

remains subject to the prohibition against removing an individual to a country where it is

more likely than not that she would be persecuted or subject to torture. Therefore, if a

noncitizen expresses a fear of return to their country of origin, regardless of placement in

summary removal proceedings, the noncitizen must be referred to an asylum officer for a

screening known as a “reasonable fear interview” to determine eligibility for withholding of

removal and deferral of removal under CAT. See 8 C.F.R. §§ 208.31, 241.8(e). If found to

have a reasonable fear of persecution or torture, the individual may apply for protection

before an immigration judge in “withholding only” proceedings. See 8 C.F.R. § 208.31(e).



                                                  17
   Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 19 of 24




       26.   Significantly, in recent years, expedited removals and reinstatements of removal

have made up the vast majority of removals—82.7 percent of total removals from 2017,

2018, and 2019, or more than 800,000 of approximately 976,000 removals. See Office of

Immigration Statistics, Immigration Enforcement Actions: 2019, at 10 (U.S. Department of

Homeland Security), https://bit.ly/36XJOsh.

       27.   Expedited removal is almost exclusively applied to people who recently arrived

in the U.S. and who are apprehended at or near the border (or at airports). Similarly,

reinstatement orders are issued against people apprehended at or near the border. Indeed, a

majority of all removals in the immigration system are made up of these summary

procedures applied to recent arrivals. Going forward, these removals will not be impacted by

the 100-day pause on deportations because the policy does not apply to those “not physically

present in the United States before November 1, 2020.” See Memorandum of David Pekoske,

Acting Director, U.S. Department of Homeland Security, “Review of and Interim Revision to

Civil Immigration Enforcement and Removal Policies and Priorities,” at 3 (Jan. 20, 2021),

https://bit.ly/2ZaKxCl.

       28.   Removals via 240 proceedings, as well as via summary removal processes have

fallen in the last year, in part because of the operational challenges presented by the COVID-

19 pandemic. See U.S. Immigration and Customs Enforcement, Fiscal Year 2020

Enforcement and Removal Operations Report 19, https://bit.ly/3d7FmLx (reporting 185,884

removals during FY2020, a 30 percent drop in removals from FY2019).

       29.   At the same time, a large number of summary expulsions have been effectuated

by U.S. Customs and Border Protection (CBP) under Title 42 of the U.S. Code since March

2020 in the name of addressing the COVID-19 pandemic. See Centers for Disease Control



                                                18
   Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 20 of 24




and Prevention, Order Suspending Introduction of Certain Persons Where a Communicable

Disease Exists, (Mar. 20, 2020), available at https://bit.ly/3736Lue (updated Oct. 2020).

From March 2020 through September 2020, CBP conducted 206,783 Title 42 expulsions.

CBP, FY 2020 Nationwide Enforcement Encounters: Title 8 Enforcement Actions and Title

42 Expulsions (Nov. 20, 2020), https://bit.ly/3dgs7bJ. These Title 42 expulsions also apply to

recent arrivals, occur quickly, and are not impacted by the 100-day pause on removals.



   V.         Immigration Detention and Circumstances Governing Release

        A. Statutes Governing Detention and Release

        30.      Various statutes govern immigration detention, depending on the manner in which

the noncitizen comes into DHS custody and the posture of the individual’s removal proceedings.

See generally 8 U.S.C. §§ 1225 (expedited removal detention), 1226 (detention pending removal

proceedings), 1231 (post-final order detention).

        31.      Of most relevance to this case, once an individual receives a final order of

removal (see ¶ 13, supra) her detention is governed by 8 U.S.C. § 1231(a). Section 1231(a)

generally directs that ICE detain individuals with a final order of removal for the 90 days after

the order becomes final and prohibits the release of noncitizens ordered removed on certain

grounds during this period. Id. This 90-day period is referred to as the “removal period.”

        32.      ICE retains discretion to detain individuals beyond the removal period, including

in cases where the individual has certain criminal convictions, or the government determines the

person “to be a risk to the community or unlikely to comply with the order of removal.” 8 U.S.C.

§ 1231(a)(6). ICE is authorized to continue the detention of such persons, subject to

administrative post-order custody reviews. See 8 C.F.R. § 241.4.



                                                   19
   Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 21 of 24




       33.     The Supreme Court has held that continued detention under 8 U.S.C. § 1231(a)(6)

is permitted only where the person’s removal is significantly likely in the reasonably foreseeable

future. Zadvydas v. Davis, 533 U.S. 678, 701 (2001). Under Zadvydas, six months is the

presumptively reasonable period to effectuate a noncitizen’s removal. Id. However, even after

six months, release is not automatic. Instead, under the burden-shifting framework established by

Zadvydas, the noncitizen bears the initial burden of showing “good reason to believe” that

removal is not significantly likely in the reasonably foreseeable future. Id. And even if the

individual does so, the government may rebut that showing and thus continue to detain the

noncitizen while seeking to effectuate the removal order. Id.

       34.     In my experience, noncitizens with final orders are routinely detained for periods

significantly beyond six months—indeed, in some cases, even years.

       35.     Whether removal is significantly likely in the reasonably foreseeable future is a

highly individualized assessment that depends, among other things, on the country of

repatriation, the individual circumstances of the noncitizen, and factors outside of both the

government and the noncitizen’s control such as, more recently, the COVID-19 pandemic. Based

on my experience, I expect that a 100-day pause in removals will have a determinative effect in

few, if any, of these individualized assessments regarding release from detention post removal

order. Indeed, adjudication of habeas petitions can be quite slow, so it is doubtful that the

question could even be briefed and resolved, much less decided in the noncitizen’s favor, within

the short duration of the pause in more than a handful of cases—if any.

       36.     Should ICE release an individual with a final order of removal, for any of the

reasons discussed above, the agency is required by statute to issue an Order of Supervision

(OSUP). See 8 U.S.C. § 1231(a)(3); 8 C.F.R. § 241.5(a). Similar to probation or supervised



                                                 20
   Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 22 of 24




release, an OSUP will specify a number of conditions the supervisee must observe, including

regularly reporting to ICE, assisting with efforts to procure travel documents, and in some

instances electronic ankle monitoring. 8 C.F.R. § 241.5(a). Neither the statute nor the regulation

limits the time period during which a noncitizen ordered removed may be subject to an

administrative order of supervision.

       37.     Recently, a federal court order in Fraihat v. ICE has compelled ICE to consider

releasing individuals with medical and mental health issues pursuant to the federal Rehabilitation

Act. In April 2020, the Fraihat court ordered ICE to implement a system to identify individuals

in civil immigration detention who are at risk of serious illness or death from exposure to

COVID-19 due to certain specified Risk Factors and to consider them for release under ICE’s

own custody review procedures. See Fraihat v. ICE, 445 F. Supp. 3d 709, 751 (C.D. Cal. 2020).

Those procedures prohibit release where individuals pose a danger to persons or property. Id. at

727, 751. The Fraihat order has not resulted in mass release of detained non-citizens.

       38.     At present, ICE detention is at its lowest level in several years. At its highest level

in August 2019, ICE detained approximately 55,000 people. Isabela Dias, ICE is Detaining More

People than Ever—And Far Longer, Pacific Standard (Aug. 1, 2019), http://bit.ly/3rRCfeG. As

of this week, ICE holds fewer than 14,000 people in its custody. See ICE, ICE Guidance on

Covid 19, https://www.ice.gov/coronavirus#detStat (detainee statistics tab) (last visited February

7, 2021).

       B. Alternatives to Detention and Conditions of Release

       39.     When ICE releases an individual—whether the individual is still in removal

proceedings or has a final order of removal—the agency has multiple options to ensure that the

individual complies with his or her immigration obligations. ICE operates an Alternative to



                                                 21
   Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 23 of 24




Detention (ATD) program, which is a supervision program for individuals who ICE has

determined can be released from custody and are in ongoing removal proceedings. ICE,

Detention Management, https://www.ice.gov/detain/detention-management (Feb. 10, 2021). The

supervision includes “global positioning system (GPS) tracking devices” in the form of

electronic ankle monitors, “telephonic reporting (TR), or a smartphone application (SmartLINK)

– and case management levels, which include frequency of office or home visits.” Id. ICE

leadership has lauded the program as “an effective flight risk mitigation tool” that “has

demonstrated great success in improving compliance rates for those aliens assigned to the

program.” Ramirez v. U.S. Immigration & Customs Enf’t, 471 F. Supp. 3d 88, 104 (D.D.C. 2020)

(quoting deposition testimony of ICE ATD Unit Chief Eric Carbonneau).

       40.     In my view, and the view of other advocates, the program would have even

greater success if it were transitioned completely to administration by the non-governmental

sector and discontinued the use of onerous and inhumane practices, such as ankle monitors.

Nonetheless, it may be viewed by some as preferable to incarceration in jails or prisons.

       41.     ICE’s ATD program costs about $4.43 per day, while it costs the government on

average $125.06 per day to detain a non-citizen in adult detention. ICE FY 2021 Congressional

Budget Justification, at 7, 171, https://bit.ly/3rOJrsg.




                                                  22
   Case 6:21-cv-00003 Document 82-1 Filed on 02/12/21 in TXSD Page 24 of 24




          I declare under penalty of perjury under the laws of the State of Illinois and the

United States that the foregoing is true and correct to the best of my knowledge and

belief.


Executed on this 12th day of February, 2021 in Chicago, Illinois.




                                                        __________________________
                                                        Claudia Valenzuela




                                                   23
